STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

CLINT GREGORY GAYLE NO. 2022 CW 0228
VERSUS

CANDICE HOLLEY JUNE 7, 2022
In Re: Clint Gregory Gayle, applying for supervisory writs,

Family Court in and for the Parish of East Baton
Rouge, No. 208,981.

 

BEFORE : McDONALD, THERIOT, CHUTZ, LANIER, AND HESTER, JJ.

WRIT GRANTED. The judgment signed on March 4, 2022 that
denied Clint Gregory Gayle’s motion to recuse Judge Erika Green
is reversed. Based on the testimony and evidence of Judge
Green’s prior association with counsel, Ebony Cavalier, Mr.
Gayle demonstrated that there exists a substantial and objective
basis that would reasonably be expected to prevent Judge Green
from conducting any aspect of the cause in a fair and impartial
manner. La. Code Civ. P. art. 151(B). Accordingly, the motion
to recuse Judge Erika Green is granted.

JMM
WIL
CHH

Theriot and Chutz, JJ., dissent and would deny the writ.

COURT OF APPEAL, FIRST CIRCUIT

ASrl)

DEPUTY CLERK OF COURT
FOR THE COURT